Name: Council Regulation (EEC) No 1059/89 of 24 April 1989 allocating additional catch quotas among Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: economic geography;  Europe;  fisheries
 Date Published: nan

 26. 4 . 89 Official Journal of the European Communities No L 113/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1059/89 of 24 April 1989 allocating additional catch quotas among Member States (or vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, under Article 3 of Regulation (EEC) No 170/83, it is for the Council to lay down in particular the specific conditions for taking those catches ; whereas, under Article 4 of the said Regulation, the quantity available to the Community is to be distributed among the Member States ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (6), as amended by Regulation (EEC) No 3483/88 0, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas the Community and the Kingdom of Sweden have initialled an agreement on their mutual fishing rights for 1989 which provides, inter alia, for the allocation of certain catch quotas for Community vessels in Swedish waters ; whereas those catch quotas were allocated by Regulation (EEC) No 4198/88 (3), as amended by Regulation (EEC) No 297/89 (4) ; Whereas, in order to take account of the accession of Spain and Portugal to the Community, the Community and the Kingdom of Sweden have, inter alia, concluded an Agreement in the form of an Exchange of Letters concerning agriculture and fisheries (*) ; whereas, under that Agreement, the Kingdom of Sweden undertook in particular to grant the Community catch quotas for cod and herring in the Swedish fishing zone in the Baltic Sea, in addition to the fishing possibilities agreed annually under the Agreement on fisheries between the Community and the Kingdom of Sweden ; Whereas the Government of Sweden, by notification dated 23 December 1988 , informed the Community of the supplementary catch quotas for 1989 ; Article 1 Vessels flying the flag of a Member State shall be authorized in 1989 to take catches within the geograph ­ ical limits and the quotas set out in the Annex in waters falling within the fisheries juridisction of Sweden, without prejudice to catches already authorized for the same period by Regulation (EEC) No 4198/88 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985 .(') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 302, 15. 11 . 1985, p . 1 . (3 OJ No L 369 , 31 . 12 . 1988 , p, 54. (4) OJ No L 33, 4 . 2 . 1989, p. 42. (6) OJ No L 207, 29. 7 . 1987, p . 1 . O OJ No L 306, 11 . 11 . 1988 , p. 2.(5) OJ No L 328 , 22. 11 . 1986, p . 90 . No L 113/2 Official Journal of the European Communities 26 . 4. 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 April 1989 . For the Council The President F. FERNANDEZ ORDOÃ EZ 26 . 4. 89 Official Journal of the European Communities No L 113/3 ANNEX Quantities referred to in Article 1 for 1989 (tonnes) Species ICES division (') Quotas . Allocations Cod III d 2 500 Denmark 1 830 Germany 670 Herring III d 1 500 Denmark 855 I Germany 645 (') except for the area defined by  straight lines connecting the following coordinates : 58 ° 46,836' N 58 ° 47,680' N 58 ° 42,000' N 58Q 17,000' N 58 ° 01,305' N 20 ° 28,672' E 20 ° 25,264' E 20 ° 16,985' E 19 ° 55,263 ' E 19 ° 44,307' E From the last-mentioned coordinate the delimitation line follows the borderline of Swedish territorial waters to the following coordinate : 57 ° 14,210' N 19 ° 10,852' E ;  straight lines starting from the last-mentioned coordinate through the following coordinates : 56 ° 50,000' N 19 ° 01,055' E 56 ° 30,000' N 18 ° 52,269 ' E 56 ° 03,896' N 18 ° 45,403 ' E 55 ° 58,863 ' N 18 ° 53,977' E 55 ° 53,788 ' N 18 ° 55,232' E 55 ° 53,482' N 18 ° 56,777' E 55 ° 57,300' N 19 ° 04,049 ' E 55 ° 58,863' N 19 ° 04,876' E 56 ° 02,433' N 19 ° 05,669' E 56 ° 15,000' N 19 ° 13,565' E 56 ° 27,000' N 19 ° 21,070 ' E 56 ° 35,000' N 19 ° 25,070 ' E 56 ° 45,000 ' N 19 ° 31,720 ' E 56 ° 58,000' N 19 ° 40,270 ' E 57 ° 14,192' N 19 ° 53,565' E 57 ° 26,717' N 20 ° 02,160 ' E 57 ° 33,800' N 20 ° 03,965 ' E 57 ° 44,000' N 20 ° 1 4,1 39 ' E 57 ° 54,691 ' N 20 ° 24,920 ' E 58 ° 12,000' N 20 ° 22,502' E 58 ° 29,000' N 20 ° 26,590 ' E 58 ° 46,836' N 20 ° 28,672' E